Citation Nr: 1036140	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a skin 
disorder of the feet.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine.

5.  Entitlement to service connection for sensory and 
neurological impairment, to include as secondary to degenerative 
disc disease of the thoracolumbar spine.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1970 and from September 1971 to March 1973.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran had requested a travel board 
hearing.  He was scheduled for such a hearing in June 2010; 
however, he failed to report, and he has not requested that the 
hearing be rescheduled.   Accordingly, the hearing request is 
deemed withdrawn. See 38 C.F.R. § 20.704(d).

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran's representative submitted a waiver of the 
RO's initial consideration of the evidence in September 2010.  
Therefore, the Board will consider this newly obtained evidence 
and proceed with a decision.

In the decision below, the Board has granted the Veteran's claim 
for service connection for PTSD and denied his claim for an 
increased evaluation for bilateral hearing loss.  The remaining 
issues will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In November 2006, the RO most recently issued a rating 
decision which denied the Veteran's application to reopen his 
claim for entitlement to service connection for PTSD.  Although 
he filed a notice of disagreement with this decision in February 
2007, the Veteran failed to timely perfect an appeal of this 
issue following the RO's April 2007 statement of the case.

2.  The evidence associated with the claims file since the 
unappealed November 2006 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable possibility 
of substantiating the claim.

3.  The evidence of record establishes that the Veteran has PTSD, 
which has been attributed to his military service in Vietnam, 
including verified in-service stressors.  

4.  The medical evidence of record shows Level II hearing acuity 
in the right ear and Level I hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, which denied service 
connection for PTSD, is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the November 2006 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, in the decision below, the Board has reopened and 
granted the merits of the Veteran's claim for service connection 
PTSD.  Therefore, the benefits sought on appeal have been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm or 
prejudice to the appellant has resulted. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
 
With respect to the claim for an increased evaluation for 
bilateral hearing loss, the RO did provide the appellant with 
notice in September 2006 prior to the initial decision on the 
claim in November 2006, as well as in May 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, the September 2006 and May 
2008 letters listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.

The September 2006 and May 2008 letters also informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Those letters also 
explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the September 2006 and May 2008 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2006 and May 2008 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  It 
was also requested in the May 2008 letter that he complete and 
return the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the September 2006 and May 
2008 letters stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the possession 
of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran has not identified any 
other outstanding records that are pertinent to the issues being 
decided herein.

As previously noted, the Veteran was scheduled for a hearing 
before the Board, but he did not appear for that hearing.  He was 
also scheduled for VA examinations in September 2006, August 
2007, May 2009, and August 2009 in connection with his claim for 
an increased evaluation for bilateral hearing loss.  He failed to 
report for those examinations; however, he was later afforded 
another VA examination in December 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the December 2009 VA examination obtained in this case is 
adequate, as it is predicated on a review of the claims file and 
all pertinent evidence of record as well as on a physical 
examination and fully addresses the rating criteria that are 
relevant to rating the disability in this case.

Moreover, during the course of the appeal, the Compensation and 
Pension (C&P) hearing examination worksheets were revised to 
include a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report. Martinak, 21 Vet. App. at 455.

In this case, the December 2009 VA examination report did include 
questions regarding the affect of the appellant's hearing 
problems on his occupation and daily life.  The VA examiner 
indicated that the Veteran reported having difficulty 
communicating and that speech often sounded distorted.  The 
report also noted his history of having been a long distance 
truck driver for over 30 years and in metal building fabrication 
for two years.  

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.  There have been no 
allegations of any prejudice caused by a deficiency in the 
examination here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the documents submitted 
do not contain any such assertion.

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOCs 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully participate 
in the adjudication of his claim and did in fact participate. 
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


B. Claim to Reopen
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims has held 
that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 
(2010).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Initially, the Board observes that the Veteran's claim for 
service connection for PTSD was previously considered and denied 
by the RO in a rating decision dated in April 2002.  
Specifically, the RO found no evidence of a current diagnosis of 
PTSD.  The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2003, the RO issued a rating decision, which reopened the 
Veteran's claim for service connection for PTSD, but denied the 
merits of that claim.  Although the Veteran was provided notice 
of that decision the following month, he did not perfect an 
appeal thereof, and it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 
20.1103 (2009).  

In November 2006, the RO issued another rating decision, which 
denied the Veteran's application to reopen his claim for service 
connection for PTSD because the evidence of record did not 
establish any verified stressors.  Although he filed a notice of 
disagreement with this decision in February 2007, the Veteran 
failed to timely perfect an appeal of this issue following the 
RO's April 2007 statement of the case.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.202, 20.1103 (2009).  

In February 2008, the Veteran another filed an application to 
reopen his claim for service connection for PTSD.  The December 
2008 rating decision currently on appeal denied reopening the 
claim; however, a September 2009 statement of the case (SOC) did 
subsequently reopen the claim for service connection for PTSD and 
adjudicated the claim on a de novo basis.  As will be explained 
below, the Board believes that the RO's adjudication regarding 
reopening the Veteran's claim for service connection is 
ultimately correct.  However, regardless of what the RO has done 
in cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may reopen 
such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although 
this claim does not involve a prior final denial by the Board but 
rather by the RO, the United States Court of Veterans Appeals 
(Court) has held that the same statutory reopening requirements 
apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted to 
reopen the claim.  Thus, the Board has recharacterized the issue 
on appeal as whether the appellant has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

As noted above, the April 2002, June 2003, and November 2006 
rating decisions previously considered and denied the Veteran's 
claims for service connection for PTSD.  Because the November 
2006 rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  
In support of the Veteran's claim, the RO has received a positive 
October 2008 PTSD Stressor Verification opinion from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
Coordinator, as well as a September 2010 private opinion letter 
from D.B., Ph.D. (initials used to protect the Veteran's 
privacy), which diagnosed the Veteran with PTSD and attributed 
this condition, in part, to his "exposure to intermittent and 
occasionally daily mortar fire."

Comparing the evidence of record at the time of the RO's November 
2006 rating decision to the evidence that has since been 
submitted, the Board finds that the additional evidence includes 
evidence that is new and material as to the issue of service 
connection for PTSD.  Specifically, the Veteran is now shown to 
have a current diagnosis of PTSD, and his claimed in-service 
stressors have been verified.  In addition, his PTSD has been 
attributed to those verified stressors.  Thus, the additional 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it.  Accordingly, new and material evidence has 
been submitted, and the claim for entitlement to service 
connection for PTSD must be reopened.  

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of this claim in this 
decision.  As previously discussed, the Board has granted the 
claim in the decision below, and thus, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met in 
this case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Historically, the Veteran served on active duty from January 1968 
to December 1970 and from September 1971 to March 1973, including 
service in the Republic of Vietnam from July 1968 to August 1969.  
His report of separation listed his in-service specialty as SEC 
chief artillery.  The Veteran's service personnel records provide 
no evidence of participation in combat, and no decorations, 
medals, badges, or commendations confirming his participation in 
combat were indicated.  

In support of his claim, the Veteran has alleged multiple in-
service stressors.  Specifically, he alleges that he was exposed 
to mortar fire on multiple occasions while serving in Vietnam.  
He also claims that he had seen bodies of individuals who had 
been hung.

An October 2008 PTSD Stressor Verification opinion from the JSRRC 
Coordinator noted that "it is reasonable to believe the Veteran 
was stationed at A-Battery, 5th Battalion, 4th Artillery, 5th 
Infantry Division at Quang Tri during his tour of duty in Vietnam 
and was subjected to artillery and mortar attacks.  Therefore, 
the Veteran's reported stressor for PTSD is considered 
objectively conceded."

Under these circumstances, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence includes 
credible supporting evidence that the Veteran was exposed to a 
stressor while in Vietnam.  Accordingly, the Board finds that the 
Veteran's claimed in-service stressors are verified.  

Post service treatment records also reflect diagnoses of PTSD, 
major depression, and anxiety disorder.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at the 
time the claim is filed or during the pendency of the claim, even 
if the disability resolves prior to adjudication).  

In December 2009, the Veteran was afforded a VA examination in 
connection with his claim for service connection for PTSD.  The 
report noted the Veteran's in-service stressors, including his 
having been exposed to mortar fire, as well as his having seen 
Vietnamese who had been hung.  Following a mental status 
examination, the examiner diagnosed the Veteran with recurrent, 
moderate, major depression and an anxiety disorder not otherwise 
specified.  The VA examiner also commented that, while the 
Veteran did experience in-service stressors, he did not meet the 
DSM-IV diagnostic criteria for PTSD.   

A September 2010 private treatment statement was later received 
from D.B., Ph.D., Clinical Psychologist.  In the statement, Dr. 
B. indicated that the Veteran reported his in-service stressors, 
including seeing dead bodies of people who had been hung, as well 
as exposure to intermittent and occasionally daily mortar fire.  
Dr. B. noted that this put the Veteran under prolonged 
psychophysiological stress.  Based upon a review of the findings 
noted on the Veteran's December 2009 VA examination for PTSD, Dr. 
B. opined that the Veteran has PTSD that is related to his 
military service stressors and that his major depressive disorder 
was associated with the condition.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his traumatic experiences in service.  Accordingly, 
the Board resolves reasonable doubt in the Veteran's favor and 
finds that the evidence supports a grant of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5107(b).           


C.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2002, the RO issued a rating decision, which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating for effective from July 21, 2000.  In April 
2006, the Veteran filed his current claim seeking a compensable 
evaluation for bilateral hearing loss.  

Throughout the course of this appeal, the Veteran has failed to 
report for VA audiological examinations scheduled for him in 
September 2006, August 2007, May 2009, and August 2009.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.

The Veteran did later report for a VA examination in December 
2009.  The authorized audiological evaluation at that time 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
35
40
RIGHT
40
25
15
25
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 31.25 decibels in the left ear and 25 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 100 
percent in the left ear.  The examination report noted that the 
Veteran had worked as a long distance truck driver for over 30 
years and in metal building fabrication for two years.  He 
reported that he has difficulty communicating.  He stated that he 
hears okay, but that he has difficulty understanding speech.  The 
report concluded with diagnoses in the right ear of moderate, 
rising to mild mixed hearing loss through 500 Hertz, with normal 
hearing sensitivity from 1000 through 3000 hertz, sloping to a 
mild to moderate sensorineural hearing loss through 4000 through 
8000 Hertz.  As for his left ear, the report noted a diagnosis of 
normal hearing sensitivity through 2000 Hertz, sloping to a mild 
to moderate sensorineural hearing loss from 3000 through 8000 
Hertz.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating is not warranted 
for the Veteran's service-connected bilateral hearing loss.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal acuity 
for VA compensation purposes, to Level XI, for profound deafness, 
in order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The December 2009 VA audiological examination shows that the 
Veteran's hearing impairment was manifested by Level I hearing 
acuity in the left ear and Level II hearing acuity in the right 
ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are 
applied to Table VII, it is apparent that the noncompensable 
evaluation is accurate and appropriately reflects his bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.  However, in this case, the hearing loss shown in the 
Veteran's right and left ears does not qualify for an exceptional 
pattern of hearing impairment.  Id.  

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria from 
which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  

In reaching this conclusion, the Board has considered the holding 
in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  As previously 
discussed, the December 2009 VA examiner noted that the Veteran 
had difficulty communicating and that speech often sounds 
distorted.  The report also noted his history of having been a 
long distance truck driver for over 30 years and in metal 
building fabrication for two years.  Thus, the Board finds the 
December 2009 examination conducted in this matter to be 
sufficient to determine the severity of the Veteran's bilateral 
hearing loss.  Moreover, there has been no contention that the 
examination is otherwise inadequate.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (noting that the Rating Schedule "will apply 
unless there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture with 
respect to his service-connected bilateral hearing loss is not so 
unusual or exceptional in nature as to render his noncompensable 
schedular rating for hearing loss inadequate.  When comparing his 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's hearing loss is 
congruent with the disability picture represented by the current 
noncompensable disability rating.  Based on audiological testing, 
the Veteran's hearing loss was manifested by no more than a Level 
II acoustic impairment in either ear.  Thus, the criteria for a 
noncompensable rating reasonably describes the Veteran's 
disability level and symptomatology, and therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996); see also Lendenmann, 3 Vet. App. at 349; 
Massey, 7 Vet. App. at 208.

As the preponderance of the evidence is against the claim for a 
compensable rating for service-connected bilateral hearing loss 
at any time during the appeal period, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart, 21 Vet. App. at 510.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
subject to the provisions governing the award of monetary 
benefits, service connection for PTSD is granted.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran is seeking an increased evaluation for his service-
connected degenerative disc disease of the thoracolumbar spine, 
to include consideration of service connection for sensory and 
neurological impairment.  He is also attempting to reopen his 
claim of service connection for a skin rash of the feet and is 
seeking entitlement to TDIU.  

After reviewing the Veteran's claims file, the Board finds that 
additional development is necessary in order to comply with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


A.  Degenerative Disc Disease and Sensory and Neurological 
Impairment

In September 2006, a VA examination of the spine was conducted.  
The examination report noted the Veteran's history of having 
incapacitating episodes as often as 30 times per month, with 310 
such incidents in the past year.  The report further stated that, 
"[t]he physician who recommended bed rest was Dr. Vu."  A 
review of the evidence of record reveals two VA treatment reports 
completed by Dr. Vu.  However, each of these records were dated 
prior to September 2005, and no subsequent VA treatment records 
are in the Veteran's claims file.

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Under the circumstances 
of this case, the RO should attempt to obtain any additional 
treatment records from the VA and Dr. Vu since September 2005.  

In addition, the issue of entitlement to an increased evaluation 
for degenerative disc disease of the thoracolumbar spine is 
inextricably intertwined with the issue of service connection for 
sensory and neurological impairment.  In this regard, the Board 
observes that the Veteran has contended that he has sensory and 
neurological impairment secondary to his service-connected 
degenerative disc disease of the thoracolumbar spine. See also 
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1).  Accordingly, this development 
must be completed by the RO prior to the Board's consideration of 
the TDIU claim presently on appeal.  Harris v. Derwinski, 1 Vet. 
App. at 183 (1991).  


B.  Skin Disorder 

The Veteran was afforded a VA examination in December 2009 in 
connection with his claim for service connection for a skin 
disorder.  The examiner noted that the Veteran "has not had a 
breakout, he reports, in the 1-1/2 to 2 years."  A physical 
examination of the feet at that time revealed no redness, rash, 
scaliness, or irritation noted on either foot.  Nevertheless, the 
VA examiner opined that it is "at least as likely as not that 
the rash that the patient has had by report is related to the 
rash that he had during the service, but I have not seen that 
rash on examination today."  The examiner did not render an 
actual diagnosis, and he did not provide any rationale for his 
opinion.

The Board notes that the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2009).  However, when VA does undertake to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Under these circumstances, the Board finds that a clarifying 
medical opinion is required, after the Veteran has had an 
opportunity to identify, and the RO has had the chance to obtain, 
any available post-service treatment records relating to his 
claimed skin disorder.


C.  Adjudication of Intertwined Issues

In the decision above, the Board has granted service connection 
for PTSD, and the RO will be responsible for effectuating that 
grant, which could impact the claim for TDIU.  Moreover, the 
Board notes that a decision on the claims for service connection 
for a skin disorder and for sensory and neurological impairment 
as well as on the claim for an increased evaluation for 
degenerative disc disease of the thoracolumbar spine could change 
the outcome of the Veteran's claim for TDIU.  As such, the 
service connection and increased evaluation claims are 
inextricably intertwined with the TDIU claim currently on appeal.  
For this reason, those issues must be resolved prior to 
resolution of the TDIU issue. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate the 
inextricably intertwined issue.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
or examined him for his degenerative disc 
disease of the thoracolumbar spine, sensory 
and neurological impairment, and skin 
disorder of the feet since September 2005 to 
the present.  He should also be asked to 
complete the necessary authorization forms to 
obtain such records.

Regardless of the Veteran's response, the RO 
should obtain the Veteran's VA treatment 
records from September 2005 to the present, 
including treatment records from Dr. Vu.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure them, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a 
clarifying VA medical opinion addressing the 
issue of whether the Veteran is currently 
shown to have a skin disorder of the feet, 
and if so, whether there is a causal 
relationship between Veteran's current skin 
disorder and his military service.  If a 
current skin disorder of the feet is 
diagnosed, the VA examiner should list any 
objective evidence found supporting this 
diagnosis, including physical examination 
findings.  If possible, this opinion should 
be provided by the VA physician who 
considered the matter in December 2009.  The 
claims file must be made available to and 
reviewed by the VA physician in conjunction 
with the requested opinion.  A complete 
rationale for all opinions must be provided.  
The report prepared must be typed.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  The RO must issue a rating decision, 
which effectuates the Board's grant herein of 
service connection for PTSD, including the 
assignment of an initial evaluation for this 
condition.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken above, the claims on appeal 
must be readjudicated.  If any claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


